                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  ABILENE DIVISION

 UNITED STATES OF AMERICA,
      Plaintiff,

                                                            NO. 1:21-CR-0ll-01-H
JAVIERALEJANDRO LUNA,
      Defendant.


                   ORDER ACCEPTING REPORT AND RECOMMENDATION
                      OF TIIE I,JNTTED STATES MAGISTRATE JUDGE
                             CONCERNING PLEA OF GI]ILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendafion

Conceming Plea of Guilty of the united States Magistrate Judge, and no objections thereto

having been filed within fourreen (14) days of service in accordance with 2g U.s.c.

$   636(bxl), the undersigned Disuict Judge is ofthe opinion rhar the Report and

Recommendation of,the Magistrate Judge conceming the plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court,s scheduling order.

         SO ORDERED.

         DatedMay     b   ,202t.


                                            JAMES       SLE HENDRIX
                                            TIN       STATES DISTRICT JUDGE
